UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7007



In Re: JIMMY LAWRENCE NANCE,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CR-92-135)


Submitted:   November 22, 2000         Decided:    December 20, 2000


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy Lawrence Nance, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jimmy Lawrence Nance has filed a petition for writ of mandamus

seeking this court to compel the district court to issue an order

to stop the United States Bureau of Prisons from withholding funds

from his prisoner’s trust account for the purpose of paying his

court-ordered restitution. Nance claims that the involuntary with-

holding of funds from an inmate’s trust account violates this

court’s directives in United States v. Dawkins, 202 F.3d 711 (4th

Cir. 2000), United States v. Miller, 77 F.3d 71 (4th Cir. 1996),

and United States v. Johnson, 48 F.3d 806 (4th Cir. 1995).              Nance

also seeks an order compelling the district court to reduce res-

titution by the amount of compensation his victim’s estate received

from third parties.

      Mandamus is a drastic remedy, only to be granted in extra-

ordinary circumstances.        In re Beard, 811 F.2d 818, 826 (4th Cir.

1987) (citing Kerr v. United States Dist. Court, 426 U.S. 394

(1976)).      The party seeking mandamus relief bears the heavy burden

of showing that he has no other adequate avenues of relief and that

his   right    to   the   relief   sought   is   “clear   and   indisputable.”

Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989)

(quoting Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 384

(1953)); Beard, 811 F.2d at 826. Courts are extremely reluctant to

grant a writ of mandamus, and the decision is within the discretion




                                       2
of the court addressing the application for the writ.   Beard, 811

F.2d at 827 (citations omitted).

     We find that Nance has not met his burden of proof such that

mandamus is the proper remedy in this situation.   Mandamus is not

a substitute for appeal, In re United Steelworkers of America, 595

F.2d 958, 960 (4th Cir. 1979), and given that the district court’s

sentencing order requires immediate payment in full of restitution

by Appellant, and that this court has affirmed a district court

order denying Nance’s motion to disallow collection of restitution,

see United States v. Nance, No. 98-7023 (4th Cir. Dec. 2, 1998)

(unpublished), Nance’s right to relief by way of mandamus is not

clear.   See Mallard, 490 U.S. at 309; In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1998). Moreover, although Nance

filed an unsuccessful motion in the district court seeking disclo-

sure of compensation paid to his victim’s estate, he apparently has

not filed a motion in the district court seeking a reduction in the

restitution based on compensation received by his victim’s estate.

Even if he had done so and the district court had denied relief,

Nance’s remedy would be to file an appeal.

     Accordingly, although we grant leave to proceed in forma pau-

peris, we deny Nance’s request for mandamus. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                   3